DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0159188, filed on 12/03/2019.
Drawings
The drawings are objected to because lead lines and drawing lines are not consistent in uniformity and thickness making it difficult to distinguish featured elements such as in Fig. 35 Element 232D1 where the lead line is broken, and Fig. 34 the lines of the device are all broken.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
6 is objected to because of the following informalities:  
“the second contact surface” (lines 2 and 3) should be “the second contact surfaces” for clarity with respect to the referenced part. It is clear that Claim 6 is referring to “surfaces” (plural) based on at least a similar limitation including “surfaces” in Claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. (U.S. 20160220083) in view of Fujii (U.S. 9217984).
As to claim 1, Thorne et al. teaches: A vacuum cleaner(700 as seen in FIG.7A) comprising: a main body (FIG.14, section above 730) configured to generate a differential air pressure with respect to an outside of the vacuum cleaner (see  exemplary air flow in FIG.1); and a suction nozzle (see FIG. 7A, 710) configured to suction dust from the outside based on the differential air pressure surface cleaning head (700 includes a device configured to contact a surface for cleaning the surface by use of suction flow see [0041]), the suction nozzle comprising: a housing (720) that defines an inlet (712) configured to receive the dust (see [0059]), a first shaft (see FIG.16, 770 connected to 750) disposed at a side of the housing (FIG.14,750  location on 720), a driver (FIG.16, 752) disposed at the housing (FIG.14, 750 location on 720) and configured to rotate the first shaft (FIG.16, 770), a rotating brush (FIG.16, 730) that extends along an axis ([0072]) and is configured to, based on rotation of the first shaft, rotate about the axis to 
In the same field of endeavor, namely rotation brushes for cleaning surfaces, Fujii teaches a similar configuration (i.e. a first shaft, see Fig. 7A, 203a) and another similar configuration (i.e. a second shaft, see Fig. 7B, 203b, wherein the first and second shaft are configured to come into contact with each other, see fig. 8). Fujii continues to teach: having a spiral shape (see FIG. 8, 203a and 5:43-46 of Fujii).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first shaft and second shaft defining a plurality of first and second contact surfaces of Thorne et al. to include the spiral shape taught by Fujii to first shaft and second shaft defining a plurality of first and second contact surfaces, since doing so is known in the art of coupling mechanisms and would provide an inward force along the axis of rotation of the rotating 
As to claim 2, the combination of Thorne et al. and Fujii discloses the invention of claim 1, the combination further discloses: wherein the first shaft (see FIG. 16, 770 of Thorne et al.) and the second shaft (780 of Thorne et al.) are configured to further define a plurality of second contact surfaces (see FIG. 17, see FIG.17,  first shaft 770 each spline face elements 774  and second shaft 780 each spline face elements 784 will define a plurality of second contact surfaces of Thorne et al.), the second contact surfaces (see FIG.17,  first shaft 770 each spline face elements 774  and second shaft 780 each spline face elements 784 will define the second contact surfaces of Thorne et al.) extending in parallel to the axis of the rotating brush (see FIG. 17, [0072] the spline drive members mate axially thus extending in parallel to the axis of rotation of Thorne et al.) and being configured to transfer a rotational inertia of the rotating brush to the first shaft (see [0072] the splined drive members, such as 774 and 784, couple or joint to transmit rotation and torque of Thorne et al.).
As to claim 3, the combination of Thorne et al. and Fujii discloses the invention of claim 1, the combination further discloses: wherein the first contact surfaces (see FIG.17, spline drive member 770 elements 775 and spline driven member 780 elements 785 of Thorne et al.) are axisymmetric with respect to the axis of the rotating brush ([0074] wedges shape of spline members have a tapered side wall of Thorne et al.).
As to claim 4, the combination of Thorne et al. and Fujii discloses the invention of claim 3, the combination further discloses: wherein the first contact surfaces (see FIG.17, 775 and 785 of Thorne et al.) are curved (see Fig. 7A of Fujii) along a rotational direction (D1 of Fujii) of the first shaft (770 of Thorne et al.) and extend in a direction from the second end of the rotating brush toward the first end of the rotating brush (see FIG. 17 of Thorne et al. spline member elements 775 and 785 extend from one side of the shaft towards the opposite side of the shaft along the axis of rotation).
As to claim 5, the combination of Thorne et al. and Fujii discloses the invention of claim 4, the combination further discloses:  wherein the first shaft (see FIG.17, 770 of Thorne et al.) and the second shaft (see FIG.17, 780 of Thorne et al.) are configured to contact each other at the first contact surfaces (see FIG.17 775 and 785 of Thorne et al.) and slide with respect to each other (see 1:52-54 and 6:11-14 explains how the thrust operation along the rotation axis occurs of Fujii ), and wherein the first shaft is configured to push(see 1:52-54 and 6:11-14; the spiral shape as taught by Fujii will create a thrust along the axis of the rotation, of Fujii) the second shaft (see FIG.17 780 of Thorne et al.) in an axial direction of the rotating brush (see FIG. 17 of Thorne et al. spline member elements 784 and 785 extend from one side of the shaft towards the opposite side of the shaft along the axis of rotation, when the shape from Fujii is added to these spline members a thrust along the axis of rotation will occur) through the first contact surfaces (see FIG.17,  first shaft 770 each spline face elements 775  and second shaft 780 each spline face elements 785 will define the first contact surfaces of Thorne et al.).
As to claim 6, the combination of Thorne et al. and Fujii discloses the invention of claim 5, the combination further discloses: wherein the first shaft (see Fig.16, 770 of Thorne et al.) and the second shaft (780 of Thorne et al.) are configured to further define a plurality of second contact surfaces (see FIG. 17, first shaft 770 each spline face elements 774  and second shaft 780 each spline face elements 784 will define a plurality of second contact surfaces of Thorne et al.), the second contact surface (see FIG.17,  first shaft 770 each spline face elements 774  and second shaft 780 each spline face elements 784 will define the second contact surfaces of Thorne et al.) extending in parallel to the axis of the rotating brush (extends parallel to the rotation axis into 730 of Thorne et al.) and being configured to transfer a rotational inertia of the rotating brush to the first shaft ([0072] the splined drive members such as 774 of shaft 770 and 784 of shaft 780 couple or joint to transmit rotation and torque of Thorne et al.) and wherein the first shaft(770 of Thorne et al.) and the second shaft (780 of Thorne et al.) are configured to, based on the first shaft (see FIG.17 780 of Thorne et al.) pushing (see 1:52-54 and 6:11-
As to claim 7, the combination of Thorne et al. and Fujii discloses the invention of claim 1, the combination further discloses: wherein the first contact surfaces (see FIG.17,  first shaft 770 each spline face elements 775  and second shaft 780 each spline face elements 785 will define the first contact surfaces of Thorne et al.) extend toward the axis of the rotating brush (see FIG.17 the splines of first shaft 770 extend toward the rotating brush along the axis of rotation of Thorne et al.) as the first shaft (see FIG.16 element 770 of Thorne et al.)  extends in a direction from the second end of the rotating brush toward the first end of the rotating brush (see FIG. 16 the first shaft 770 extend toward the rotating brush along the axis of rotation of Thorne et al.).
As to claim 8, the combination of Thorne et al. and Fujii discloses the invention of claim 1, the combination further discloses: wherein a surface area of the first contact surfaces (see FIG.17,  first shaft 770 each spline face elements 775  and second shaft 780 each spline face elements 785 will define the first contact surfaces of Thorne et al.) decreases (see FIG. 17, 770 and 780; [0074] wedges shape of spline members have a tapered side wall of Thorne et al.) as the first shaft extends in a direction from the second end of the rotating brush toward the first end of the rotating brush (see FIG. 16 the spline members of element 770 extend from one side of the shaft to the other along the axis of rotation of the rotating brush, of Thorne et al.).
As to claim 9, the combination of Thorne et al. and Fujii discloses the invention of claim 2, the combination further discloses: wherein the second contact surfaces (see FIG. 17, each spline face element 774 and 784 of Thorne et al.) are axisymmetric with respect to the axis of the rotating brush (see FIG. 17, 770 and 780; [0074] and wedges shape of spline members of Thorne et al.).
As to claim 10, the combination of Thorne et al. and Fujii discloses the invention of claim 1, the combination further discloses: wherein the first shaft (see FIG.17, 770 of Thorne et al.) comprises a plurality of first transfer portions (see FIG.17,  first shaft 770 comprises a plurality of 772of Thorne et al.) configured to insert into the second end of the rotating brush (see FIG.17 where the second shaft 780 is located of Thorne et al.), and wherein the second shaft (see FIG.17, 780 of Thorne et al.) comprises a plurality of second transfer portions (see FIG. 17, second shaft 780 comprises 782) each spline face element 788 will define a plurality of second transfer portion of Thorne et al.) that are configured to come into contact with the first transfer portions (i.e. 782 meshes with 772; see Para. [0072] to thereby define the plurality of first contact surfaces (see FIG.17 of first shaft 770 element 772 and of shaft 780 element 782in contact to thereby define the plurality of first contact surfaces, 775 and 785 of Thorne et al.).
As to claim 13, the combination of Thorne et al. and Fujii discloses the invention of claim 1, the combination further discloses: further comprising a third shaft (see FIG.18, 791 of Thorne et al.) inserted into the first end of the rotating brush (734 opposite end of the second end where the second shaft is located of Thorne et al.), wherein the detachable cover (790 of Thorne et al.) is configured to cover the third shaft.
As to claim 14, Thorne et al. teaches: a vacuum cleaner (see FIG.7A, 700) comprising: a main body (see FIG.14, section above 730) configured to generate a differential air pressure with respect to an outside of the vacuum cleaner (see exemplary air flow in FIG.1); and a suction nozzle (FIG.7A, 710) configured to suction dust from the outside based on the differential air pressure (700 includes a device 
In the same field of endeavor, namely rotation brushes for cleaning surfaces, Fujii teaches a similar configuration (i.e. a first shaft, see Fig. 7A, 203a) and another similar configuration (i.e. a second shaft, see Fig. 7B, 203b, wherein the first and second shaft are configured to come into contact with each other, see fig. 8). Fujii continues to teach: having a spiral shape (see FIG. 8, 203a and  5:43-46 of Fujii) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first shaft and second shaft defining a plurality of first and second contact surfaces of Thorne et al. to include the spiral shape taught by Fujii to first shaft and second shaft defining a plurality of first and second contact surfaces, since doing so is known in the art of coupling mechanisms and would provide an inward force along the axis of rotation of the rotating brush to benefit the rotating brush motion during operation  (see 1:52-54 and 6:11-14 explains how the thrust operation along the rotation axis occurs of Fujii).
As to claim 15, the combination of Thorne et al. and Fujii discloses the invention of claim 14, the combination further discloses: wherein the first shaft (see FIG.17, 770 of Thorne et al.) further comprises a plurality of third surfaces (see FIG.17, each spline face 774 will define the third surfaces of Thorne et al.) , and wherein the second shaft (780 of Thorne) further comprises a plurality of fourth surfaces (see FIG.17, each spline face 784 will define the fourth surfaces of Thorne) that are configured to come into contact with the third surfaces to thereby define a plurality of second contact surfaces (see FIG.17, when first shaft 770 and second shaft 780 come into contact by such elements as 774, 784,  will contact to define a plurality of second contact surfaces of Thorne et al.), the second contact surfaces extending in parallel (see FIG. 17, [0072] the spline drive members mate axially thus extending in parallel to the axis of rotation of Thorne et al.)) to the axis of the rotating brush (see Fig.17, 730 of Thorne) and being configured to transfer a rotational inertia of the rotating brush to the first shaft (see [0072] the splined drive members, such as 774 and 784, couple or joint to transmit rotation and torque of Thorne et al).
As to claim 16, the combination of Thorne et al. and Fujii discloses the invention of claim 15, the combination further discloses: wherein the first contact surfaces see FIG.17, when first shaft 770 and second shaft 780 come into contact by such elements as 775, 785,  will contact to define first contact surfaces of Thorne et al.) are curved along a rotational direction (see Fig. 7A, D1 of Fujii) of the first shaft (see FIG.17, 770 of Thorne et al.) and extend in a direction from the second end of the rotating brush (see FIG. 17 of Thorne et al. spline member elements 775 and 785 extend from one side of the shaft towards the opposite side of the shaft along the axis of rotation) to the first end of the rotating brush (see FIG.16, 730 of Thorne et al.), wherein one of the first surfaces (see FIG.17 775 of Thorne et al.) and one of the second surfaces (see FIG.17 785 of Thorne et al.) are configured to slide (see 6:11-14 explains how the thrust operation along the rotation axis occurs of Fujii) with respect to each other based on the rotational force being applied from the first shaft to the second shaft (see [0072] the splined drive members, such as 775 and 785, couple or join to transmit rotation and torque of Thorne et al), and wherein the first shaft is configured to push the second shaft in an axial direction of the rotating brush (see 6:11-14 explains how the thrust operation along the rotation axis occurs of Fujii).
As to claim 18, the combination of Thorne et al. and Fujii discloses the invention of claim 14, the combination further discloses: wherein the first shaft (see Fig.17A, 770 of Thorne et al.) comprises a plurality of first transfer portions (see FIG.17,  first shaft 770 comprises a plurality of 772of Thorne et al.) that define the first surfaces (see FIG.17,  first shaft 770 defines 775, will define a the first surfaces of Thorne et al. ), respectively, the first transfer portions (see FIG.17 772 of Thorne et al.) being configured to insert into the second end of the rotating brush (see FIG.16, 770 inserts into 730 through 780 of Thorne et al.), and wherein the second shaft (see Fig.17, 780 of Thorne) comprises a plurality of second transfer portions (see FIG. 17,  second shaft 780 comprises 782of Thorne et al.) that define the second surfaces (see FIG.17,  second shaft 780 defines 785of Thorne et al.), respectively, the second transfer portions (see FIG.17 782 of Thorne et al.) being configured to come into contact with the first transfer .
Claims 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. (20160220083) in view of Fujii (9217984) as applied to claim 1 and 14 above, and further in view of Yang et al. (20180303304).
As to claim 11, the combination of Thorne et al. and Fujii discloses the invention of claim 1, the combination further discloses: wherein the housing (see FIG.7A, 720 of Thorne et al.), the first shaft (see FIG.17 770 of Thorne et al.). Thorne et al. and Fujii fails to teach a side hole.
In the same field of endeavor, namely rotation brushes for cleaning surfaces, Yang et al. teaches a similar configuration (i.e. a housing, see FIG.8, 110 of Yang et al.) and another similar configuration (i.e. a first shaft 140, see FIG.8, of Yang et al., wherein the first shaft 140 contact the housing 110 of Yang et al.). Yang et al. continues to teach: defines a side hole configured to receive (see FIG.8, end of 110 housing to receive first shaft 140 in FIG.14 of Yang) the first shaft (see FIG. 14 140 of Yang et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Thorne et al. to include a side hole as taught by Yang et al. since doing so would provide access to the first shaft (see [0086] side covers provide access to the shaft member see FIG.8 end of 110 housing of Yang et al.).
As to claim 12, the combination of Thorne et al., Fujii and Yang et al. discloses the invention of claim 11, the combination further discloses: wherein the second shaft (see FIG.16, 780 of Thorne et al.) is disposed in a through-hole of the rotating brush (see Fig.16, 732 of Thorne et al.) and defines an aperture  that is configured to receive the first shaft (see FIG.17 of Thorne et al.) passing through the side hole of the housing (see Fig. 13 of Thorne et al.).
As to claim 19, the combination of Thorne et al. and Fujii discloses the invention of claim 14, the combination further discloses: wherein the housing (see FIG.7A, 720 of Thorne et al.), the first shaft (see [0066] of Thorne et al.). Thorne et al. and Fujii fails to teach a side hole.
In the same field of endeavor, namely rotation brushes for cleaning surfaces, Yang et al. teaches a similar configuration (i.e. a housing, see FIG.8, 110 of Yang et al.) and another similar configuration (i.e. a first shaft 140, see FIG.8, of Yang et al., wherein the first shaft 140 contact the housing 110 of Yang et al.). Yang et al. continues to teach: defines a side hole configured to receive (see FIG.8, end of 110 housing to receive first shaft 140 in FIG.14 of Yang) the first shaft (see FIG. 14 140 of Yang et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Thorne et al. to include a side hole as taught by Yang et al. since doing so would provide access to the first shaft (see [0086] drive unit 140 fixedly coupled to side cover 115, [0085] housing 110 includes side cover 115, side covers provide access to the shaft member see FIG.8 end of 110 housing of Yang et al.).
As to claim 20, the combination of Thorne et al., Fujii, and Yang et al.  discloses the invention of claim 19, the combination further discloses: wherein the second shaft (see FIG.16, 780 of Thorne et al.) is disposed in a through-hole of the rotating brush (see Fig.16, 732 location of second shaft 780 of Thorne et al.) and defines an aperture that is configured to receive the first shaft passing through the side hole of the housing (see FIG. 8 end of housing 110 of Yang et al.).
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. (20160220083) in view of Fujii (9217984) as applied to claim 14 above, and as evidence by Pohanish (Machinery's Handbook Pocket Companion (revised 1st Edition)).

  As to claim 17, the combination of Thorne et al. and Fujii discloses the invention of claim 14, the combination further discloses: wherein the first shaft (see FIG. 16, 770 of Thorne et al.) further comprises a plurality of third surfaces (see FIG.17, 775 of Thorne et al.), wherein the second shaft (see Threads, starting on page 55 where thread classes are explained relative to tolerances and allowances. A diagram displaying each aspect of allowed thread tolerance between the mating surface of a screw and a nut can be seen on page 56, to address the “spaced apart” from each other we will focus on the ½ Allowance (screw only) call out in the top diagram. Which presents the standard allowance applied to these structures. Therefore, it is clear that the “spaced apart” is met as it would be present in the current system as evidenced by Pohanish due to engineering tolerance between mating parts. For non-threaded or cylinder parts Pohanish continues to explain accepted tolerances and allowance in section 21. Allowances and Tolerances, starting on page 279. ANSI Standard Limits and Fits (ANSI B4.1-1967, R2004) are defined in the first paragraph along with Table 1. Preferred Basic Sizes. Pohanish further presents “spaced apart” as engineering practice to accommodate variation between fractional and decimal measurements.)
Conclusion

Genn US PG Pub No. 20150265117 A1 teaches a similar rotating brush, shaft and housing configuration of a vacuum cleaner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY LEE BUDZISZEK whose telephone number is (571)272-7672. The examiner can normally be reached Monday- Friday 7:30am -5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.L.B./Examiner, Art Unit 3723     
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723